Citation Nr: 1708272	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.   08-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO). 
In July 2012, October 2014, and January 2016, the Board remanded this appeal to the RO for additional development. For the reasons discussed below, another remand is required in this case. See Stegall v. West, 11 Vet. App. 268, 271 (1998).
This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the delay, additional development is warranted with respect to the Veteran's migraine headaches claim. 
Throughout the pendency of this appeal, the Veteran has consistently alleged that he suffers from chronic migraine headaches, which were caused or aggravated by his service-connected PTSD.
In January 2016 the Board remanded the claim for an addendum opinion regarding the etiology of the Veteran's current migraine disability. The Board directed that if additional records were submitted, the VA neurologist who conducted the March 2015 examination should opine regarding the likely etiology of the Veteran's migraine headache disorder, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's migraine headache disability began during service or is otherwise etiologically related to active service.  In addition, the Board requested that, regardless if additional records were submitted, an addendum opinion from the VA psychologist who conducted the June 2015 examination as to whether the Veteran's migraine disability is a symptom of his PTSD and whether it is at least as not (a 50 percent probability or greater) that the Veteran's migraine headache disability was (i) caused or (ii) aggravated (permanently worsened) by the service-connected PTSD.    
The VA psychologist in the March 2016 medical opinion, stated that as to whether migraines may be secondary to the Veteran's service-connected PTSD, such opinion  is beyond the scope of his expertise and must be provided by a medical doctor.  The May 2016 VA examination was conducted by a VA neurology staff physician.  The examiner did not clearly answer the question as to whether the migraine disability is a symptom of PTSD.  The examiner initially stated there was no evidence to support the claim the Veteran's claimed migraine is due to or aggravated by his service-connected PTSD.  The examiner then stated that the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition and provided an rationale for that statement.  The examiner opined that the Veteran reported "no" to headaches on discharge physical June 1968 and on separation physical answered "no" on frequent or severe headache. The VA examiner indicated that the Veteran's migraine headaches are episodic migraines and are not related to your PTSD. The examiner's statement are conflicting and do not clearly address whether the migraine disorder is aggravated by the service-connected PTSD.  The question with regard to whether migraine headaches are a symptoms of PTSD was not clearly addressed. Therefore, clarification is required.  When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate. 
Additionally, the Veteran has submitted two internet articles on posttraumatic headaches in July 2016 after the issuance of the supplemental statement of the case, without waiver of initial consideration by agency of original jurisdiction. 38 C.F.R. §§ 20.1304 (2016). Therefore, while on the remand the examiner take into consideration these internet articles and all other internet articles the Veteran submitted. 

Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the VA examiner who performed the March 2015 and May 2016 VA examination (or a suitable substitute). The entire electronic file, including a copy of the Remand and the all private medical records, must be made available to, and be reviewed by, the VA neurologist. 

Based upon review of the relevant evidence of record, the VA examiner should offer the following opinions: 

a. Is the Veteran's migraine headache disability a symptom of his PTSD? 

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's migraine headache disability is  caused by the service-connected PTSD? 

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's migraine headache disability was aggravated (worsened) by the service-connected PTSD? 

If the opinion is that the service-connected PTSD aggravated the migraine headache disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner must explain the rationale for all opinions, citing to supporting factual data. The examiner must specifically comment on the Internet articles, Post- Traumatic Headache, AmericanMigraineFoundation.org and The Link Between Post Traumatic Stress Disorder and Headaches by Matthew Tull, submitted in July 2016. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2. The AOJ should then review the record and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






